Citation Nr: 1823297	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-24 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for an eye disability, to include glaucoma, as secondary to diabetes mellitus.

3.  Entitlement to service connection for a prostate disability, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968 with service in Korea.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2016.  A transcript of the hearing is of record.

This case was previously before the Board in April 2016 when it was remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.

When this case was previously before the Board in April 2016, the issues on appeal included entitlement to service connection for right and left shoulder disabilities and a left knee disability.  Service connection for these disabilities was awarded in August 2017 and February 2018 rating decisions.  The grants of service connection constitute a complete award of the benefits sought on appeal.  Therefore, the claims for entitlement to service connection for right shoulder, left shoulder, and left knee disabilities are no longer before the Board.

In an April 2016 statement, the Veteran indicated a desire to file claims for entitlement to service connection for posttraumatic stress disorder (PTSD), neurological impairment of the lower extremities due to cold weather residuals, ischemic heart disease, hypertension, and a claim to reopen service connection for infectious hepatitis.  A claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160; see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.).  The Veteran has not yet filed formal claims for service connection for the disabilities above and they are referred to the agency of original jurisdiction (AOJ) for the appropriate action, to include providing the Veteran the appropriate forms for filing a new claim.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents during active duty service. 

2.  Diabetes mellitus was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicide agents.  

3.  A chronic eye disability, to include glaucoma, was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicide agents or a service-connected disability.  

4.  A prostate disability, to include BPH, was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  A chronic eye disability, to include glaucoma, was not incurred in or aggravated by active service or a service-connected disability, nor may its incurrence or aggravation be presumed..  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  A chronic prostate disability, to include BPH, was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for diabetes mellitus, a chronic eye disability, and a prostate disability as they were incurred due to herbicide agent exposure during his active duty service in Korea.  He specifically contends that he was exposed to herbicide agents when he traveled to the Korean Demilitarized Zone (DMZ) in connection with his military occupational specialty (MOS) and as a member of his unit's baseball team.  With respect to his eye disability, the Veteran also contends that it is secondary to diabetes.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of diabetes mellitus, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record establishes the first element of service connection with respect to all three disabilities on appeal.  VA and private treatment records document ongoing treatment for diabetes mellitus, glaucoma, and benign prostate hypertrophy (BPH) throughout the claims period.  Although the Veteran has occasionally referred to his prostate disability as "prostate cancer," the Board observes that the competent evidence does not establish the presence of any malignant tumors involving the prostate.  In fact, a private prostate biopsy in February 1998 indicated glandular hyperplasia with no evidence of malignancy.  No health care provider has ever diagnosed prostate cancer and the Veteran does not possess the necessary medical training or knowledge to diagnose the condition himself.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007) (holding that lay persons not competent to diagnosis cancer).  Therefore, the only prostate disability demonstrated by the competent evidence is BPH, which has also been consistently characterized as asymptomatic throughout the claims period.

Turning to the second element of service connection, service treatment records are negative for complaints or treatment related to diabetes, the eyes, or the prostate.  The Veteran's systems were all normal at the August 1968 separation examination and his urine tested negative for sugar at that time.  The Veteran also denied a history of sugar or albumin in his urine, as well as any abnormalities of the eyes or prostate on the August 1968 report of medical history.  Thus, service records do not indicate the incurrence of a physical injury or signs or symptoms of the claimed disabilities during active duty.  

The Veteran contends he was exposed to herbicide agents during his period of active duty service in Korea.  A presumption of exposure to herbicide agents exists for all veterans who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.  38 C.F.R. § 3.307(a)(6)(iv).  Type 2 diabetes (diabetes mellitus) is also a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Thus, if the evidence establishes that the Veteran served with a unit recognized by the DOD as operating near the Korean DMZ in an area where herbicides are known to have been applied, service connection is warranted for diabetes mellitus on a presumptive basis.  Glaucoma and BPH are not disabilities presumptively associated with exposure to herbicide agents, but service connection is still possible for these disabilities as directly due to herbicide agent exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (finding that when the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation).  

The Board finds that the objective evidence in this case, to include the Veteran's personnel records and official reports from the service department, establishes that the Veteran was not exposed to herbicide agents during active duty service.  The Veteran did not serve in a unit recognized by the DOD as operating in or near the Korean DMZ in an area where herbicides were applied.  In addition, while the Veteran contends that he regularly visited the DMZ to collect equipment in association with his MOS as a fire control missile operator, service department records do not indicate that the Veteran was ever present at the DMZ.  In support of his claim, the Veteran also submitted a newspaper article about his in-service baseball team in Korea, showing that they played games against teams with the 7th Division and 2nd Division.  VA's Adjudication Procedures Manual (M21-1) verifies that some units of the Combat Brigade of the 2nd Infantry Division and 3rd Brigade of the 7th Infantry Division are recognized by the DOD as operating in the Korean DMZ during the qualified period.  See M21-1, Part IV, Subchapter ii, Chapter 1, Section H, Paragraph 4(b).  However, the information submitted by the Veteran does not include any specific unit names or locations and is not sufficient to establish the Veteran's participation in baseball games located inside the Korean DMZ.  

The Veteran's claim was also developed in accordance with the procedures of the M21-1 applying to claims involving exposure to herbicide agents along the Korean DMZ.  Requests were sent to the Joint Services Records Research Center Division (JSRRC) in March, May, and July 2017 to determine whether the Veteran was exposed to herbicide agents during his period of service in Korea.  In a July 2017 response, the JSRRC reported that review of the relevant unit histories did not indicate the use, storage, spraying, or transport of herbicides, to include Agent Orange, where the Veteran's unit was stationed.  Furthermore, the records did not document that members of the Veteran's unit performed specific duties along the Korean DMZ.  The Board has considered the Veteran's statements and testimony that he was present inside the Korean DMZ and was exposed to herbicide agents, but also notes that his recollections regarding his movements during service date from more than 40 years after the events in question.  The Board therefore finds that the Veteran's statements are outweighed by the objective evidence establishing that he was not present in the Korean DMZ, including information and records received from the service department and JSRRC.  

As the evidence weighs against a finding of actual exposure to a herbicide agent, service connection for any disability as directly due to herbicide exposure is also not possible.  See Combee at 1042.  Service connection is, however, still possible for diabetes mellitus as a chronic disease.  For veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  As noted above, the record clearly establishes findings and treatment for diabetes mellitus by various medical providers during the claims period.  While diabetes is present, there is no evidence that it manifested to a compensable degree within a year from the Veteran's separation from service.  Laboratory testing performed at the August 1968 separation examination was normal and diabetes was not diagnosed until September 2003, 35 years after the Veteran's discharge from active duty.  There are no earlier indications of diabetes in the Veteran's treatment records and he does not contend that diabetes was manifested within a year of his separation from military service.  Thus, service connection for diabetes mellitus on a presumptive basis as a chronic disease is not warranted.

The Board has also considered whether there is any other evidence of a link between the Veteran's diabetes, glaucoma, and BPH and an incident of active duty service.  He has not alleged any other service injuries to account for his disabilities and service records are negative for any findings or symptoms of the conditions.  There is also no lay or medical evidence of the claimed disabilities until decades after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claims, to include statements from the Veteran's treating physicians.  To the extent the Veteran contends that his glaucoma is caused or aggravated by diabetes, as service connection is not warranted for diabetes mellitus, service connection for any disability on a secondary basis is not possible.  38 C.F.R. § 3.310.  The Board must therefore conclude that the preponderance of the evidence is against the claims and service connection for diabetes mellitus, glaucoma, and BPH is denied.  38 U.S.C. § 5107(b) (2012).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure, is denied.

Entitlement to service connection for an eye disability, to include glaucoma, as secondary to diabetes mellitus is denied.

Entitlement to service connection for a prostate disability, to include as due to herbicide agent exposure, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


